Exhibit 10(y)

To:     Clifford W. Illig


RE:     Notice of Change of Aircraft Provided Under Time Sharing Agreement
(“Notice”)


This Notice is provided under the Aircraft Time Sharing Agreement dated February
7, 2007, between Cerner Corporation as Operator and Clifford W. Illig as User
(the “Agreement”). Please be advised of the following changes to the Aircraft
provided under the Agreement:


1.
As of December 20, 2011, that certain Hawker 900XP aircraft, manufacturer's
serial number HA-195, bearing United States Registration Number N979CF is added.



Each of the aircraft provided under the Agreement shall be referred to as the
“Aircraft”.


TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 (FORMERLY 91.54) OF THE FEDERAL
AVIATION REGULATIONS.


(A)    CERNER CORPORATION (“OPERATOR”) HEREBY CERTIFIES THAT IN ACCORDANCE WITH
THE PROVISIONS OF FAR PART 91, THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT OR, IF THE
AIRCRAFT IS LESS THAN 12 MONTHS OLD, SINCE NEW AND ALL APPLICABLE REQUIREMENTS
FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.


(B)    CERNER CORPORATION (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY
ACKNOWLEDGES THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, IT SHALL
BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT.


(C)    AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL AVIATION REGULATIONS
BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE LOCAL FLIGHT STANDARDS
DISTRICT OFFICE. OPERATOR FURTHER CERTIFIES THAT IT WILL SEND A TRUE COPY OF
THIS EXECUTED AGREEMENT TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT
REGISTRATION BRANCH, ATTN: TECHNICAL SECTION, P. O. BOX 25724, OKLAHOMA CITY,
OKLAHOMA, 73125, WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR
91.23(c)(1).


Sincerely,


Cerner Corporation (Operator)




By: /s/ Marc G. Naughton
Name:    Marc G. Naughton
Title: Executive Vice President & CFO




